Exhibit 10.1

EXECUTION VERSION

Basic Energy Services, Inc.

$300,000,000 7.750% Senior Notes due 2022

PURCHASE AGREEMENT

October 1, 2012

Houston, Texas

MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

GOLDMAN, SACHS & CO.

WELLS FARGO SECURITIES, LLC

 

  c/o Merrill Lynch, Pierce, Fenner & Smith

            Incorporated

One Bryant Park

New York, New York 10036

Basic Energy Services, Inc., a Delaware corporation (the “Company”), and each of
the other Guarantors (as defined herein) agree with you as follows:

1. Issuance of Notes. The Company proposes to issue and sell to Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Goldman, Sachs & Co. and
Wells Fargo Securities, LLC (collectively, the “Representatives”), and the other
several Initial Purchasers named in Schedule I hereto (together with the
Representatives, the “Initial Purchasers”) $300,000,000 aggregate principal
amount of 7.750% Senior Notes due 2022 (the “Notes”). The Company’s obligations
under the Notes and the Indenture (as defined herein) will be, jointly and
severally, unconditionally guaranteed (the “Guarantees”), on a senior unsecured
basis, by each of the Subsidiaries (as defined herein) listed on the signature
pages hereto (collectively, the “Guarantors,” and, together with the Company,
the “Issuers”). The Notes and the Guarantees are referred to herein as the
“Securities.” The Securities will be issued under an Indenture dated as of
October 16, 2012 (the “Indenture”), by and among the Issuers and Wells Fargo
Bank, National Association, as trustee (the “Trustee”).

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a preliminary Offering
Memorandum, dated as of October 1, 2012 (the “Preliminary Offering Memorandum”),
and a pricing supplement thereto dated the date hereof, which includes the
information contained in Schedule III hereto (the “Pricing Supplement”). The
Preliminary Offering Memorandum (as amended and supplemented immediately prior
to the Applicable Time (as defined herein)) and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after the
execution of this Purchase Agreement (this “Agreement”), the Issuers will
prepare a final Offering Memorandum dated the date hereof (the “Final Offering
Memorandum”). References



--------------------------------------------------------------------------------

herein to the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Final Offering Memorandum shall also be deemed to refer to and include
any document incorporated by reference therein. For the purposes of this
Agreement, the “Applicable Time” is 5:00 p.m. (New York City Time) on the date
of this Agreement.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Act on the terms set forth in the Pricing
Disclosure Package, solely to (i) persons whom the Initial Purchasers reasonably
believe to be “qualified institutional buyers” (“QIBs”), as defined in Rule 144A
under the Act (“Rule 144A”), in accordance with Rule 144A and (ii) other
eligible purchasers pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulations S (the persons specified in clauses (i) and (ii),
the “Eligible Purchasers”).

Holders (including subsequent transferees) of the Securities will have the
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), between the Issuers and the Initial Purchasers, to be dated
the Closing Date, substantially in the form attached hereto as Exhibit A. Under
the Registration Rights Agreement, the Issuers will agree (a) to file with the
Securities and Exchange Commission (the “Commission”) (i) a registration
statement under the Act (the “Exchange Offer Registration Statement”) relating
to a new issue of debt securities (collectively with the Private Exchange Notes
(as defined in the Registration Rights Agreement), the “Exchange Notes”),
guaranteed by the guarantors under the Indenture, to be offered in exchange for
the Notes and the Guarantees thereof (the “Exchange Offer”) and issued under the
Indenture and/or (ii) under certain circumstances set forth in the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 under the
Act (the “Shelf Registration Statement”) relating to the resale by certain
holders of the Notes and the Guarantees thereof, (b) to use its reasonable best
efforts to cause the Exchange Offer Registration Statement and, if applicable,
the Shelf Registration Statement to be declared effective and (c) to consummate
the Exchange Offer, all within the time periods specified in the Registration
Rights Agreement.

The Securities are being offered and sold by the Company in connection with a
tender offer by the Company for all of its outstanding 7.125% Senior Notes due
2016 (the “Tender Offer,” and together with the corresponding consent
solicitation, the “Tender Offer and Consent Solicitation”). The Tender Offer and
Consent Solicitation and entry by the Company into Amendment No. 4 to that
certain Credit Agreement dated as of February 15, 2011 among the Company, the
lenders party thereto and Bank of America, N.A., as amended by Amendment No. 1,
Amendment No. 2 and Amendment No. 3 thereto (the “Credit Agreement”), to, among
other things, permit the issuance of the Securities and the repurchase or
optional redemption of the outstanding 7.125% Senior Notes due 2016, are
referred to herein as the “Concurrent Transactions.”

This Agreement, the Notes, the Exchange Notes, the Guarantees, the Indenture,
and the Registration Rights Agreement are hereinafter sometimes referred to
collectively as the “Note Documents.”

 

2



--------------------------------------------------------------------------------

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, the Issuers agree to issue
and sell to the Initial Purchasers, and on the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained in this Agreement, each of the Initial Purchasers,
severally and not jointly, agrees to purchase from the Issuers, the aggregate
principal amount of the Securities set forth opposite its name on Schedule I
hereto. The purchase price for the Securities shall be 100.000% of their
principal amount, plus accrued interest, if any, from October 16, 2012 to the
Closing Date (as defined herein).

3. Delivery and Payment. Delivery of, and payment of the purchase price (via
wire transfer) for, the Securities shall be made at 9 a.m. Houston time, on
October 16, 2012 (such date and time, the “Closing Date”) at the offices of
Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002.
The Closing Date and the location of delivery of and the form of payment for the
Securities may be varied by mutual agreement between the Initial Purchasers and
the Company.

The Securities shall be delivered by the Issuers to the Initial Purchasers (or
as the Initial Purchasers direct) through the facilities of The Depository Trust
Company against payment by the Initial Purchasers of the purchase price therefor
by means of wire transfer of immediately available funds to such account or
accounts specified by the Company in accordance with Section 8(h) on or prior to
the Closing Date, or by such means as the parties hereto shall agree prior to
the Closing Date. The Securities shall be evidenced by one or more certificates
in global form registered in such names as the Initial Purchasers may request
upon at least one business day’s notice prior to the Closing Date and having an
aggregate principal amount corresponding to the aggregate principal amount of
the Securities.

4. Agreements of the Issuers. The Issuers, jointly and severally, covenant and
agree with the Initial Purchasers as follows:

(a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum, and any
amendments or supplements thereto, as the Initial Purchasers may reasonably
request. The Issuers consent to the use of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum, and any amendments or
supplements thereto, by the Initial Purchasers in connection with Exempt
Resales.

(b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement. Not to amend or supplement the Final Offering Memorandum prior to
the Closing Date unless the Initial Purchasers shall previously have been
advised of such proposed amendment or supplement at least two business days
prior to the proposed use, and shall not have objected to such amendment or
supplement.

 

3



--------------------------------------------------------------------------------

(c) If, prior to the later of (x) the Closing Date and (y) the time that the
Initial Purchasers have completed their distribution of the Securities, any
event shall occur that, in the judgment of the Issuers or in the judgment of
counsel to the Initial Purchasers, makes any statement of a material fact in the
Final Offering Memorandum, as then amended or supplemented, untrue or that
requires the making of any additions to or changes in the Final Offering
Memorandum in order to make the statements in the Final Offering Memorandum, as
then amended or supplemented, in the light of the circumstances under which they
are made, not misleading, or if it is necessary to amend or supplement the Final
Offering Memorandum to comply with all applicable laws, the Issuers shall
promptly notify the Initial Purchasers of such event and (subject to
Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances at the Closing Date and at
the time of sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.

(d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(e) To advise the Initial Purchasers promptly, and if requested by the Initial
Purchasers, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for such purpose by any securities
commission or other regulatory authority. The Issuers shall use their reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any securities laws,
and if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any securities laws, the Issuers shall use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum and any amendments and
supplements thereto, (ii) all expenses (including travel expenses) of the
Issuers and the Initial Purchasers in connection with any meetings with
prospective investors in the Securities; (iii) one-half of all expenses
(including the cost of any chartered airplane or other transportation) of the
Issuers and the Initial Purchasers in connection with the “road

 

4



--------------------------------------------------------------------------------

show” for the offering of the Securities, (iv) the preparation, notarization (if
necessary) and delivery of the Note Documents and all other agreements,
memoranda, correspondence and documents prepared and delivered in connection
with this Agreement and with the Exempt Resales, (v) the issuance, transfer and
delivery of the Securities by the Issuers to the Initial Purchasers, (vi) the
qualification or registration of the Securities for offer and sale under the
securities laws of the several states of the United States or provinces of
Canada (including, without limitation, the cost of printing and mailing
preliminary and final Blue Sky or legal investment memoranda and fees and
disbursements of counsel (including local counsel) to the Initial Purchasers
relating thereto), (vii) the inclusion of the Securities in the book-entry
system of The Depository Trust Company (“DTC”), (viii) the rating of the
Securities by rating agencies, (ix) the fees and expenses of the Trustee and its
counsel and (x) the performance by the Company of its other obligations under
the Note Documents.

(g) To use the proceeds from the sale of the Notes in the manner described in
the Pricing Disclosure Package under the caption “Use of Proceeds.”

(h) To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

(i) Not to, and not to permit any Subsidiary to, sell, offer for sale or solicit
offers to buy any security (as defined in the Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Act of the sale of the Securities to the Initial Purchasers or any Eligible
Purchasers.

(j) Not to, and to cause its affiliates (as defined in Rule 144 under the Act)
not to, resell any of the Securities that have been reacquired by any of them.

(k) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Company makes no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.

(l) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Company makes no
covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

(m) From and after the Closing Date, for so long as any of the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act and during any period in which the Company is not subject to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), to

 

5



--------------------------------------------------------------------------------

make available upon request the information required by Rule 144A(d)(4) under
the Act to (i) any holder or beneficial owner of Securities in connection with
any sale of such Securities and (ii) any prospective purchaser of such
Securities from any such holder or beneficial owner designated by the holder or
beneficial owner. The Company will pay the expenses of preparing, printing and
distributing such documents.

(n) To comply with their obligations under the Registration Rights Agreement.

(o) To cooperate with and assist the Initial Purchasers to obtain approval of
the Securities to be eligible for clearance and settlement through DTC.

(p) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) as soon as they have been prepared by the Company, a copy of any
regularly prepared internal financial statements of the Company and the
Subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that the Company mails or
otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.

(q) Without the prior consent of the Representatives, not to make, and not to
permit any of its affiliates or anyone acting on its or its affiliates behalf to
make, any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Commission,
would constitute an “issuer free writing prospectus,” as defined in Rule 433
under the Act (any such offer is hereinafter referred to as a “Company
Supplemental Disclosure Document”).

(r) During the period of two years after the Closing Date or, if earlier, until
such time as the Securities are no longer restricted securities (as defined in
Rule 144 under the Act), not to be or become a closed-end investment company
required to be registered, but not registered, under the Investment Company Act
of 1940.

(s) In connection with the offering, until the Initial Purchasers shall have
notified the Company of the completion of the distribution of the Securities,
not to, and not to permit any of its affiliates (as such term is defined in Rule
501(b) of Regulation D under the Act) to, either alone or with one or more other
persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest, for the purpose of creating actual or
apparent active trading in, or of raising the price of, the Securities.

(t) During the period from the date hereof through and including the date that
is 30 days after the date hereof, without the prior written consent of Merrill
Lynch (which consent may be withheld at the sole discretion of Merrill Lynch),
to not, directly or indirectly, offer, sell, contract or grant any option to
sell, pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Act in respect of, any debt securities of the Company or any Subsidiary or
any securities exchangeable for or convertible into debt securities of the
Company or any Subsidiary (other than as contemplated by this Agreement and to
register the Exchange Securities).

 

6



--------------------------------------------------------------------------------

5. Representations and Warranties.

(a) The Issuers represent and warrant to the Initial Purchasers that, as of the
date hereof and as of the Closing Date (references in this Section 5 to the
“Offering Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(i) Neither the Pricing Disclosure Package, as of the Applicable Time, nor the
Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 4(b), if applicable) as of the Closing Date, contains or
represents any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and each Company
Supplemental Disclosure Document listed on Schedule IV hereto does not conflict
with the information contained in the Pricing Disclosure Package or the Final
Offering Memorandum and each such Company Supplemental Disclosure Document, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Issuers make no representation or warranty with
respect to information relating to the Initial Purchasers contained in or
omitted from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf of any Initial
Purchaser through the Representatives expressly for inclusion in the Pricing
Disclosure Package, the Final Offering Memorandum or amendment or supplement
thereto, as the case may be. No order preventing the use of the Preliminary
Offering Memorandum, the Pricing Supplement or the Final Offering Memorandum, or
any amendment or supplement thereto, or any order asserting that any of the
transactions contemplated by this Agreement are subject to the registration
requirements of the Act, has been issued or, to the knowledge of the Issuers,
has been threatened.

(ii) The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Applicable Time, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

7



--------------------------------------------------------------------------------

(iii) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class within the meaning of Rule 144A as the Securities.

(iv) The capitalization of the Company as of the Closing Date will be as set
forth in the “As Adjusted” column under the heading “Capitalization” in the
Offering Memorandum (assuming the Tender Offer is fully subscribed and based on
the assumed use of proceeds set forth therein) other than changes since June 30,
2012 in (A) cash and cash equivalents in the ordinary course of business,
(B) other debt and obligations under capital leases in the ordinary course of
business, and (C) items of stockholders’ equity for shares issued upon the
exercise of options (including treasury stock) and shares repurchased by the
Company, and for retained earnings. All of the issued and outstanding equity
interests of the Company have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of any preemptive or
similar right. Attached as Schedule II is a true and complete list of each
entity in which the Company has a direct or indirect majority equity or voting
interest (each, a “Subsidiary” and, together, the “Subsidiaries”), their
jurisdictions of organization, name of its equityholder(s) and percentage of
outstanding equity owned of record by each equityholder. All of the issued and
outstanding equity interests of each Subsidiary have been duly and validly
authorized and issued, are fully paid (to the extent required under the
applicable limited liability company agreement or limited partnership agreement
of the Subsidiary, as applicable) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”), in the case of limited liability
company interests in a Delaware limited liability company, and Section 17-607 of
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”), in
the case of any partnership interests in a Delaware limited partnership, and
Section 17-403 of the Delaware LP Act with respect to general partner interests
in a Delaware limited partnership), and, except for directors’ qualifying shares
and as set forth in the Offering Memorandum, are owned, directly or indirectly
through Subsidiaries, by the Company free and clear of all liens (other than
transfer restrictions imposed by the Act, the securities or Blue Sky laws of
certain jurisdictions and security interests granted pursuant to the Credit
Agreement). Except as set forth in the Offering Memorandum, there are no
outstanding options, warrants or other rights to acquire or purchase, or
instruments convertible into or exchangeable for, any equity interests of the
Company or any of the Subsidiaries. No holder of any securities of the Company
or any of the Subsidiaries is entitled to have such securities (other than the
Securities) registered under any registration statement contemplated by the
Registration Rights Agreement.

(v) Each of the Company and each Subsidiary (A) is a corporation, limited
liability company, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its organization; (B) has all
requisite corporate or other power and authority necessary to own its property
and carry on its business as now being conducted and (C) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it or its ownership of property makes such qualification
necessary, except where the failure to be so qualified

 

8



--------------------------------------------------------------------------------

and be in good standing, individually or in the aggregate, would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. A “Material Adverse Effect” means (x) a material adverse effect on the
business, condition (financial or other), results of operations, prospects or
properties of the Company and the Subsidiaries, taken as a whole or (y) an
adverse effect on the ability to consummate the transactions contemplated hereby
on a timely basis.

(vi) Each Issuer has all requisite corporate or other power and authority to
execute, deliver and perform all of its obligations under the Note Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby; and, without limitation, the Company has all requisite corporate power
and authority to issue, sell and deliver and perform its obligations under the
Notes.

(vii) This Agreement has been duly and validly authorized, executed and
delivered by each Issuer.

(viii) The execution and delivery of, and the performance by each Issuer of
their respective obligations under the Indenture have been duly and validly
authorized by each Issuer and, when duly executed and delivered by the Issuers
(assuming the due authorization, execution and delivery thereof by the Trustee),
the Indenture will be a legally binding and valid obligation of each such
Issuer, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether considered at equity or at law) and the discretion of the court before
which any proceeding therefor may be brought (the “Enforceability Exceptions”).
The Indenture, when executed and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum.

(ix) The Notes have been duly and validly authorized for issuance and sale to
the Initial Purchasers by the Company, and when issued, authenticated by the
Trustee in accordance with the provisions of the Indenture, and delivered by the
Company against payment therefor by the Initial Purchasers in accordance with
the terms of this Agreement and the Indenture, the Notes will be legally binding
and valid obligations of the Company, entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions. The
Notes, when issued, authenticated by the Trustee in accordance with the
provisions of the Indenture and delivered, will conform in all material respects
to the description thereof in the Offering Memorandum.

(x) The Exchange Notes have been, or on or before the Closing Date will be, duly
and validly authorized for issuance by the Company, and when issued,
authenticated and delivered by the Company in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture, the
Exchange Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.

 

9



--------------------------------------------------------------------------------

(xi) The Guarantees have been duly and validly authorized by each of the
Guarantors and when the Notes are issued, authenticated by the Trustee in
accordance with the provisions of the Indenture, and delivered by the Company
against payment by the Initial Purchasers in accordance with the terms of this
Agreement and the Indenture, will be legally binding and valid obligations of
the Guarantors, enforceable against each of them in accordance with their terms,
except that enforceability thereof may be limited by the Enforceability
Exceptions. The guarantees of the Exchange Notes have been duly and validly
authorized by each of the Guarantors and, when the Exchange Notes are issued,
authenticated by the Trustee in accordance with the provisions of the Indenture,
and delivered in accordance with the terms of the Registration Rights Agreement,
the Exchange Offer and the Indenture, will be legally binding and valid
obligations of the Guarantors, enforceable against each of them in accordance
with their terms, except that enforceability thereof may be limited by the
Enforceability Exceptions.

(xii) The Registration Rights Agreement has been duly and validly authorized by
each Issuer and, when duly executed and delivered by the Issuers (assuming the
due authorization, execution and delivery thereof by the Initial Purchasers),
will constitute a valid and legally binding obligation of each such Issuer,
enforceable against it in accordance with its terms, except that (A) the
enforcement thereof may be limited by the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations. The Registration Rights
Agreement, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.

(xiii) Neither the Company nor any Subsidiary is (A) in violation of its
charter, bylaws or other constitutive documents, (B) in default (or, with notice
or lapse of time or both, would be in default) in the performance or observance
of any obligation, agreement, covenant or condition contained in any bond,
debenture, note, indenture, mortgage, deed of trust, loan or credit agreement,
lease, license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of their assets or properties is subject (collectively,
“Agreements and Instruments”), or (C) in violation of any law, statute
(including, without limitation, any rule or regulation) or any judgment, order
or decree of any domestic or foreign court or other governmental or regulatory
authority, agency or other body with jurisdiction over any of them or any of
their assets or properties (“Governmental Authority”), except, in the case of
clauses (B) and (C), for such defaults or violations as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(xiv) The execution, delivery and performance of the Note Documents and the
issuance and sale of the Securities does not and will not (A) violate the
charter, bylaws or other constitutive documents of the Company or any
Subsidiary, (B) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse

 

10



--------------------------------------------------------------------------------

of time, or both, would constitute a default), or require consent under, or
result in a Repayment Event (as defined herein), other than a Repayment Event
that will be satisfied at the Closing Date as contemplated by the Offering
Memorandum, or the creation or imposition of a lien, charge or encumbrance on
any property or assets of the Company or any Subsidiary under any of the
Agreements and Instruments or (C) violate any law, statute, rule or regulation,
including, without limitation, Regulation T, U or X of the Board of Governors of
the Federal Reserve System, or any judgment, order or decree of any Governmental
Authority, except for such conflicts, violations, breaches or defaults in the
cases of clauses (B) and (C) that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Assuming the accuracy
of the representations and warranties of the Initial Purchasers in Section 5(b)
of this Agreement, no consent, approval, authorization or order of, or filing,
registration, qualification, license or permit of or with, any Governmental
Authority is required to be obtained or made by the Company or any Subsidiary
for the execution, delivery and performance by the Company or any Subsidiary of
the Note Documents, the issuance and sale of the Securities and the consummation
of the transactions contemplated hereby and thereby, except (1) such as have
been or will be obtained or made on or prior to the Closing Date,
(2) registration of the Exchange Offer or resale of the Notes under the Act
pursuant to the Registration Rights Agreement, and qualification of the
Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), in connection with the issuance of the Exchange Notes, and
(3) such filings as may be required to terminate Liens securing existing
indebtedness to be paid off with the proceeds of the Offering. No consents or
waivers from any other person or entity are required for the execution, delivery
and performance of the Note Documents, and the issuance and sale of the
Securities, other than such consents and waivers as have been obtained or will
be obtained prior to the Closing Date and will be in full force and effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.

(xv) Except as otherwise disclosed in the Offering Memorandum, there are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(xvi) The public accountants whose report is included in the Offering Memorandum
are independent within the meaning of the Act. The historical consolidated
financial statements (including the notes thereto) included in or incorporated
by reference into the Offering Memorandum present fairly in all material
respects the consolidated financial position, results of operations, cash flows
and changes in stockholder’s equity of the Company at the respective dates and
for the respective periods indicated. All such financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
presented (except as disclosed therein) and in compliance with Regulation S-X
(“Regulation S-X”) under the Exchange Act. The information set

 

11



--------------------------------------------------------------------------------

forth under the captions “Offering Memorandum Summary — Summary Historical
Consolidated Financial Data” and “Selected Historical Financial Data” included
in the Offering Memorandum has been prepared on a basis consistent with that of
the audited financial statements of the Company. The ratio of earnings to fixed
charges incorporated by reference into the Offering Memorandum has been
calculated in compliance with Item 503(d) of Regulation S-K. The other financial
information, including but not limited to non-GAAP financial measures, if any,
included in or incorporated by reference into the Offering Memorandum, has been
prepared in good faith and on a reasonable basis consistent with that of
the unaudited financial statements of the Company. Since the date as of which
information is given in the Offering Memorandum, except as set forth in the
Offering Memorandum (including the Concurrent Transactions), (A) neither the
Company nor any Subsidiary has (1) incurred any liabilities or obligations,
direct or contingent, that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or (2) entered into any material
transaction not in the ordinary course of business, (B) there has not been any
event or development in respect of the business or condition (financial or
other) of the Company or any Subsidiary that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect,
(C) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any of its equity interests and (D) there has not been
any change in the long-term debt of the Company or any Subsidiary other than
changes due to ordinary course of business capital leases. The interactive data
in eXtensible Business Reporting Language incorporated by reference in the
Offering Memorandum fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(xvii) The statistical and market-related data and forward-looking statements
included in the Offering Memorandum are based on or derived from sources that
the Issuers believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The Company has obtained the written consent to the use of
such data from such sources to the extent required.

(xviii) As of the date hereof and as of the Closing Date, immediately prior to
and immediately following the issuance and sale of the Securities, each Issuer
is and will be Solvent. As used herein, “Solvent” shall mean, for any person on
a particular date, that on such date (A) the fair value of the property of such
person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such person, (B) the present fair salable
value of the assets of such person is not less than the amount that will be
required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.

 

12



--------------------------------------------------------------------------------

(xix) Except as set forth in the Offering Memorandum, there is (A) no action,
suit or proceeding before or by any Governmental Authority or arbitrator, now
pending or, to the knowledge of the Issuers, threatened or contemplated, to
which the Company or any Subsidiary is or may be a party or to which the
business, assets or property of the Company or any Subsidiary is or may be
subject and (B) no judgment, decree or order of any Governmental Authority that,
in either of clause (A) or (B), could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(xx) Except as could not reasonably be expected to have a Material Adverse
Effect, no labor disturbance by the employees of the Company or any Subsidiary
exists or, to the knowledge of the Issuers, is imminent.

(xxi) Except as described in the Offering Memorandum and except for such matters
as would not individually or in the aggregate have a Material Adverse Effect,
(A) none of the Company or any of its Subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company, or any of its Subsidiaries, and (D) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its Subsidiaries relating to Hazardous Materials
or any Environmental Laws. In the ordinary course of its business, the Company
conducts a periodic review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review and the
amount of its established reserves, the Company has reasonably concluded that
such associated costs and liabilities would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(xxii) The Company and its Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its Subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

(xxiii) The Company and the Subsidiaries have good and indefeasible title in fee
simple to all items of owned real property, and good and marketable title to all
personal property owned by each of them in each case free and clear of any
pledge, lien, encumbrance, security interest or other defect or claim of any
third party, except (A) such as would not reasonably be expected a Material
Adverse Effect, (B) liens described in the Offering Memorandum and (C) liens
permitted by the Indenture. Any real property, personal property and buildings
held under lease by any of them are held under valid, subsisting and enforceable
leases, with such exceptions as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(xxiv) Each of the Company and the Subsidiaries has insurance covering its
properties, operations, personnel and business, including protection and
indemnity insurance, which insurance is in amounts and insures against such
losses and risks as are generally deemed adequate to protect each of the Company
and the Subsidiaries and its business consistent with industry practice. All
policies of insurance insuring the Company and its Subsidiaries or their
businesses, assets, employees, officers and directors are in full force and
effect, except where the failure to have such policies in full force and effect
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. Each of the Company and the Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Subsidiary has been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
or any of its Subsidiaries will not be able to renew existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(xxv) All tax returns required to be filed by the Company or any Subsidiary have
been filed (or extensions have been obtained) in all jurisdictions where such
returns are required to be filed; and all taxes, including withholding taxes,
value added and franchise taxes, penalties and interest, assessments, fees and
other charges due or claimed to be due from such entities or that are due and
payable have been paid, other than those being contested in good faith and for
which reserves have been provided in accordance with GAAP or those currently
payable without penalty or interest and except where the failure to make such
required filings or payments could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(xxvi) Neither the Company nor any Subsidiary is, or after giving effect to the
transactions contemplated hereby will be, required to be registered as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

14



--------------------------------------------------------------------------------

(xxvii) The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(xxviii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are designed to ensure that material
information relating to the Company and the Subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any Subsidiary and such disclosure controls and procedures
are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(xxix) Neither the Company nor any of its affiliates (as defined in Rule 501(b)
of Regulation D under the Act) has, directly or through any person acting on its
or their behalf (other than any Initial Purchaser, as to which no representation
is made), (A) taken, directly or indirectly, any action designed to, or that
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of any Issuer to facilitate the sale or resale of
the Securities, (B) sold, bid for, purchased or paid any person any compensation
for soliciting purchases of the Securities in a manner that would require
registration of the Securities under the Act or paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of any Issuer in a manner that would require registration of the Securities
under the Act, (C) sold, offered for sale, contracted to sell, pledged,
solicited offers to buy or otherwise disposed of or negotiated in respect of any
security (as defined in the Act) that is currently or will be integrated with
the sale of the Securities in a manner that would require the registration of
the Securities under the Act or (D) engaged in any directed selling effort (as
defined by Regulation S) with respect to the Securities, and each of them has
complied with the offering restrictions requirement of Regulations.

 

15



--------------------------------------------------------------------------------

(xxx) The Issuers and their respective affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation) have complied with and will comply with the
offering restrictions requirements of Regulation S in connection with the
offering of the Securities outside the United States and, in connection
therewith, the Offering Memorandum will contain the disclosure required by Rule
902 under the Act. The Company is a “reporting issuer” as defined in Rule 902
under the Act.

(xxxi) No form of general solicitation or general advertising (prohibited by the
Act in connection with offers or sales such as the Exempt Resales) was used by
the Company or any person acting on its behalf (other than any Initial Purchaser
as to which no representation is made) in connection with the offer and sale of
any of the Securities or in connection with Exempt Resales, including, but not
limited to, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
the Internet, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising within the meaning of Regulation D
under the Act. The Company has not made, and has not permitted any of its
affiliates or anyone acting on its or its affiliates behalf to make, any Company
Supplemental Disclosure Document other than as set forth on Schedule IV hereto.
Neither the Company nor any of its affiliates has entered into, or will enter
into, any contractual arrangement with respect to the distribution of the
Securities except for this Agreement.

(xxxii) Except as described in the section entitled “Plan of Distribution” in
the Offering Memorandum, there are no contracts, agreements or understandings
between the Company or any Subsidiary and any other person other than the
Initial Purchasers pursuant to this Agreement that would give rise to a valid
claim against the Company, any Subsidiary or any of the Initial Purchasers for a
brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.

(xxxiii) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”). The Company is otherwise in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act that are
effective.

(xxxiv) None of the Issuers nor, to the knowledge of the Issuers, any director,
officer, agent, employee or affiliate of any of the Issuers is currently the
subject of any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person or
entity that, at the time of such funding, is the subject of any sanctions
administered by OFAC.

 

16



--------------------------------------------------------------------------------

(xxxv) None of the Issuers nor its Subsidiaries nor, to the knowledge of the
Issuers, any director, officer, agent, employee or other person associated with
or acting on behalf of any of the Issuers or its Subsidiaries, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; or (ii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977.

(xxxvi) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

Each certificate signed by any officer of any Issuer and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 8 of this
Agreement, counsel to the Company and counsel to the Initial Purchasers will
rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to, and agrees with, the Company that: (i) it will offer and sell Securities
only to (y) persons who it reasonably believes are QIB in transactions meeting
the requirements of Rule 144A or (z) upon the terms and conditions set forth in
Section 5(c) of this Agreement; (ii) it is an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Act;
and it will not offer or sell Securities by, any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Act.

(c) Each Initial Purchaser understands and agrees that:

(i) It has not offered or sold and will not offer or sell the Securities in the
United States or to, or for the benefit or account of, a U.S. Person (other than
a distributor), in each case, as defined in Rule 902 of Regulation S (A) as part
of its distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities pursuant hereto and the
Closing Date, other than in accordance with Regulation S or another exemption
from the registration requirements of the Act.

 

17



--------------------------------------------------------------------------------

(ii) During such 40-day restricted period, it will not cause any advertisement
with respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
are permitted by and include the statements required by Regulation S.

(iii) At or prior to confirmation of a sale of Securities by it to any
distributor, dealer or person receiving a selling concession, fee or other
remuneration during the 40-day restricted period referred to in Rule 903 of
Regulation S, it will send to such distributor, dealer or person receiving a
selling concession, fee or other remuneration a confirmation or notice to
substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of your distribution at any time or (ii) otherwise until 40 days
after the later of the date the Securities were first offered to persons other
than distributors in reliance upon Regulation S and the Closing Date, except in
either case in accordance with Regulation S under the Securities Act (or in
accordance with Rule 144A under the Securities Act or to accredited investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.

6. Indemnification.

(a) The Issuers, jointly and severally, agree to indemnify and hold harmless the
Initial Purchasers, each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act, the agents, employees, officers and directors of the Initial Purchasers and
any affiliates of any Initial Purchaser from and against any and all losses,
liabilities, claims, damages and expenses whatsoever (including, but not limited
to, reasonable attorneys’ fees and any and all reasonable expenses whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all reasonable
amounts paid in settlement of any claim or litigation) (collectively, “Losses”)
to which they or any of them may become subject under the Act, the Exchange Act
or otherwise insofar as such Losses (or actions in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement or
the Final Offering Memorandum, or in any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided

 

18



--------------------------------------------------------------------------------

that none of the Issuers will be liable in any such case to the extent, but only
to the extent, that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission relating
to an Initial Purchaser made therein in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Initial
Purchaser through the Representatives expressly for use therein. This indemnity
agreement will be in addition to any liability that the Issuers may otherwise
have, including, but not limited to, liability under this Agreement.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Issuers, each person, if any, who controls any of the Issuers
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange Act
and the agents, employees, officers and directors of any of the Issuers from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, the Pricing Supplement or the Final Offering Memorandum, or in any
amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that any such Loss arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission relating to such Initial Purchaser made therein in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of such Initial Purchaser through the Representatives expressly for
use therein. Each of the Company and the Guarantors hereby acknowledges that the
only information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Supplemental Disclosure Document
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in (i) the third and fourth sentences of the paragraph
under the heading “Plan of Distribution—New Issue of Notes” and (ii) the first
and second sentences of the first paragraph, and the first sentence of the third
paragraph, under the heading “Plan of Distribution—Short Positions,” in each
case in the Preliminary Offering Memorandum and the Final Offering Memorandum.
The indemnity agreement set forth in this Section 6(b) shall be in addition to
any liabilities that each Initial Purchaser may otherwise have.

(c) Promptly after receipt by an indemnified party under Section 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such section, notify
each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
of such action, the indemnifying party will be entitled to participate in

 

19



--------------------------------------------------------------------------------

such action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by paragraph (a) or
(b) of this Section 6, then the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (A) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (C) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

7. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (a) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the

 

20



--------------------------------------------------------------------------------

one hand, and the Initial Purchasers, on the other hand, from the offering of
the Securities or (b) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be deemed to be
in the same respective proportion as (x) the total proceeds from the offering of
Securities (net of discounts and commissions but before deducting expenses)
received by the Issuers and (y) the total discounts and commissions received by
the Initial Purchasers bear to the aggregate offering price of the Securities.
The relative fault of the Issuers, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by an Issuer or the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 7, (i) in no case shall any Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discounts and
commissions applicable to the Securities purchased by such Initial Purchaser
pursuant to this Agreement exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 6 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.

8. Conditions of Initial Purchasers’ Obligations. The obligations of the Initial
Purchasers to purchase and pay for the Securities, as provided for in this
Agreement, shall be subject to satisfaction of the following conditions prior to
or concurrently with such purchase:

 

21



--------------------------------------------------------------------------------

(a) All of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct on the date of this Agreement and on the
Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).

(b) The Final Offering Memorandum shall have been printed and copies distributed
to the Initial Purchasers as required by Section 4(a). No stop order suspending
the qualification or exemption from qualification of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or shall be pending or threatened.

(c) Since the Applicable Time, there shall not have been any decrease in the
rating of any debt or preferred stock of the Company or any Subsidiary by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act), or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

(d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Andrews
Kurth LLP, counsel to the Company, substantially to the effect set forth in
Exhibit B hereto, including with respect to Guarantors organized under the laws
of the states of Delaware and Texas; (ii) counsel to the Guarantors organized
under the laws of the State of Oklahoma substantially in the form of Exhibit C
hereto, (iii) counsel to the Guarantor organized under the laws of the State of
Kansas substantially in the form of Exhibit D hereto, (iv) counsel to the
Guarantor organized under the laws of the State of New Mexico substantially in
the form of Exhibit E hereto and (v) counsel to the Guarantors organized under
the laws of the State of Colorado substantially in the form of Exhibit F hereto.

(e) The Initial Purchasers shall have received on the Closing Date an opinion
dated the Closing Date of Vinson & Elkins L.L.P., counsel to the Initial
Purchasers, in form and substance satisfactory to the Representatives. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.

(f) On the date hereof, the Initial Purchasers shall have received a “comfort
letter” from KPMG LLP, the independent public accountants for the Company, dated
the date of this Agreement, addressed to the Initial Purchasers and in form and
substance satisfactory to the Representatives and counsel to the Initial
Purchasers, covering the financial and accounting information of (A) the Company
and its subsidiaries and (B) the Maverick Companies included or incorporated by
reference in the Preliminary Offering

 

22



--------------------------------------------------------------------------------

Memorandum and the Pricing Supplement. In addition, the Initial Purchasers shall
have received a “bring-down comfort letter” from the independent public
accountants for the Company, dated as of the Closing Date, addressed to the
Initial Purchasers and in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial and accounting information
of (A) the Company and its subsidiaries and (B) the Maverick Companies included
or incorporated by reference in the Final Offering Memorandum and any amendment
or supplement thereto and (ii) procedures shall be brought down to a date no
more than 3 business days prior to the Closing Date, and otherwise in form and
substance satisfactory to the Representatives and counsel to the Initial
Purchasers.

(g) The Issuers and the Trustee shall have executed and delivered the Indenture
and the Initial Purchasers shall have received copies thereof. The Issuers shall
have executed and delivered the Registration Rights Agreement and the Initial
Purchasers shall have received executed counterparts thereof.

(h) The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Securities in accordance with this
Agreement and such other information as they may reasonably request.

(i) All agreements set forth in the blanket representation letter of the Company
(including the required riders thereto) to DTC relating to eligibility of the
Securities for clearance and settlement through DTC shall have been complied
with.

(j) Such other documents, approvals, affidavits, opinions or certificates as the
Trustee or the Initial Purchasers may reasonably request in form and substance
reasonably satisfactory to the Trustee or the Initial Purchasers, as the case
may be, shall have been provided to the Trustee or the Initial Purchasers, as
the case may be.

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.

The documents required to be delivered by this Section 8 will be delivered at
the office of counsel for the Initial Purchasers on the Closing Date.

9. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 10(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Notes to and by the
Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, and 10(d)
shall survive the termination of this Agreement, including pursuant to
Section 10.

 

23



--------------------------------------------------------------------------------

10. Effective Date of Agreement; Termination.

(a) This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.

(b) The Initial Purchasers shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to the Company from the Initial
Purchasers, without liability (other than with respect to Sections 6 and 7) on
the Initial Purchasers’ part to the Company or any affiliate thereof if, on or
prior to such date, (i) the Company shall have failed, refused or been unable to
perform any agreement on its part to be performed under this Agreement when and
as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required in any material respect;
(iii) trading in any securities of the Company shall be suspended or limited by
the Commission or the New York Stock Exchange, or trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market shall have been suspended or materially limited, or
minimum prices shall have been established thereon by the Commission, or by such
exchange or other regulatory body or governmental authority having jurisdiction;
(iv) a general moratorium shall have been declared by either Federal or New York
or Texas State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States shall have
occurred; (v) there is an outbreak or escalation of hostilities or national or
international calamity in any case involving the United States, on or after the
date of this Agreement, or if there has been a declaration by the United States
of a national emergency or war or other national or international calamity or
crisis (economic, political, financial or otherwise) which affects the U.S. and
international markets, making it, in the Representatives’ judgment,
impracticable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Pricing Disclosure Package; or
(vi) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of international
conditions on the financial markets in the United States shall be such as, in
the Representatives’ judgment, to make it inadvisable or impracticable to
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Pricing Disclosure Package.

(c) Any notice of termination pursuant to this Section 10 shall be given at the
address specified in Section 11 below by telephone or facsimile, confirmed in
writing by letter.

(d) If this Agreement shall be terminated pursuant to Section 10(b), or if the
sale of the Securities provided for in this Agreement is not consummated because
of any refusal, inability or failure on the part of the Issuers to satisfy any
condition to the obligations of the Initial Purchasers set forth in this
Agreement to be satisfied or because of any refusal, inability or failure on the
part of the Issuers to perform any agreement in this Agreement or comply with
any provision of this Agreement, the Issuers, jointly and severally, will
reimburse the Initial Purchasers for all of their reasonable out-of-pocket
expenses (including, without limitation, the fees and expenses of the Initial
Purchasers’ counsel) incurred in connection with this Agreement and the
transactions contemplated hereby.

 

24



--------------------------------------------------------------------------------

(e) If any one or more Initial Purchasers shall fail to purchase and pay for any
of the Securities agreed to be purchased by such Initial Purchaser hereunder and
such failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
which the principal amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 10(e), the Closing Date shall be postponed for such period, not
exceeding seven Business Days, as the Representatives shall determine in order
that the required changes in the Final Offering Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

11. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchasers, shall be mailed, delivered or telecopied
and confirmed in writing to c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036 (fax: 212-901-7897),
Attention: Legal Department; with a copy for information purposes only to
Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, TX 77002 (fax:
713-615-5620), Attention: Alan Beck; and if sent to the Issuers, shall be
mailed, delivered or telecopied and confirmed in writing to (A) Basic Energy
Services, Inc., 801 Cherry St., Suite 2100, Ft. Worth, TX 76102 (telephone:
817-334-4100, fax: 817-334-4101), Attention: Kenneth V. Huseman and (B) Andrews
Kurth LLP, 600 Travis, Suite 4200, Houston, TX 77002, Attention: David C. Buck,
Esq. (fax: 713-220-4285).

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.

12. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Initial Purchasers, the Issuers and the other indemnified
parties referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchasers.

 

25



--------------------------------------------------------------------------------

13. Construction. This Agreement shall be construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York.

14. Submission to Jurisdiction; Waiver of Jury Trial. The Issuers hereby waive
all right to trial by jury in any proceeding (whether based upon contract, tort
or otherwise) in any way arising out of or relating to this Agreement. The
Issuers agree that a final judgment in any such proceeding brought in any such
court shall be conclusive and binding upon the Issuers and may be enforced in
any other courts in the jurisdiction of which the Issuers are or may be subject,
by suit upon such judgment.

15. Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.

16. Counterparts. This Agreement may be executed in various counterparts that
together shall constitute one and the same instrument.

17. No Fiduciary Relationship. The Issuers hereby acknowledge that the Initial
Purchasers are acting solely as initial purchasers in connection with the
purchase and sale of the Securities. The Issuers further acknowledge that each
of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.

18. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------

If the foregoing Purchase Agreement correctly sets forth the understanding among
the Issuers and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchasers.

 

BASIC ENERGY SERVICES, INC. By:  

/s/ Kenneth V. Huseman

Name:   Kenneth V. Huseman Title:   President BASIC ENERGY SERVICES GP, LLC
FIRST ENERGY SERVICES COMPANY BASIC ESA, INC. BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC. HENNESSEY RENTAL TOOLS, INC. OILWELL FRACTURING
SERVICES, INC. WILDHORSE SERVICES, INC. LEBUS OIL FIELD SERVICE CO. GLOBE WELL
SERVICE, INC. SCH DISPOSAL, L.L.C. JS ACQUISITION LLC JETSTAR HOLDINGS, INC.
ACID SERVICES, LLC JETSTAR ENERGY SERVICES, INC. SLEDGE DRILLING CORP. PERMIAN
PLAZA, LLC XTERRA FISHING & RENTAL TOOLS CO. PLATINUM PRESSURE SERVICES, INC.
ADMIRAL WELL SERVICE, INC. By:  

/s/ Kenneth V. Huseman

Name:   Kenneth V. Huseman Title:   President BASIC ENERGY SERVICES LP, LLC By:
 

/s/ Jerry Tufly

Name:   Jerry Tufly Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

BASIC ENERGY SERVICES, L.P. By:   BASIC ENERGY SERVICES GP, LLC   its General
Partner By:  

/s/ Kenneth V. Huseman

Name:   Kenneth V. Huseman Title:   President TAYLOR INDUSTRIES, LLC By:  

/s/ Kenneth V. Huseman

Name:   Kenneth V. Huseman Title:   Chief Executive Officer MAVERICK COIL TUBING
SERVICES, LLC MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION COMPANY, LLC MAVERICK
THRU-TUBING SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING, LLC THE MAVERICK
COMPANIES, LLC By:  

/s/ Kenneth V. Huseman

Name:   Kenneth V. Huseman Title:   President and Chief Executive Officer

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

Acting on behalf of itself and as a Representative of the several Initial
Purchasers By:  

/s/ John Pantalena

  Name: John Pantalena   Title:   Director WELLS FARGO SECURITIES, LLC Acting on
behalf of itself and as a Representative of the several Initial Purchasers By:  

/s/ Whitney Wall

  Name: Whitney Wall   Title:   Director GOLDMAN, SACHS & CO. Acting on behalf
of itself and as a Representative of the several Initial Purchasers By:  

/s/ Ryan Gilliam

  Name: Ryan Gilliam   Title:   Vice President and Associate General Counsel

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

 

Initial Purchasers

   Aggregate Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 115,000,000   

Goldman, Sachs & Co.

     60,000,000   

Wells Fargo Securities, LLC.

     60,000,000   

Capital One Southcoast, Inc.

     30,000,000   

Comerica Securities, Inc.

     15,000,000   

Global Hunter Securities, LLC

     5,000,000   

Howard Weil Incorporated

     5,000,000   

IBERIA Capital Partners L.L.C.

     5,000,000   

Stephens Inc.

     5,000,000      

 

 

 

Total

   $ 300,000,000   

 

I-1



--------------------------------------------------------------------------------

Schedule II

 

Subsidiary

  

Jurisdiction of
Organization

   Equity Holder and % Held by Each

Basic Energy Services GP, LLC

   Delaware    Basic Energy Services, Inc. - 100%

Basic Energy Services LP, LLC

   Delaware    Basic Energy Services, Inc. - 100%

Basic Energy Services, L.P.

   Delaware    Basic Energy Services GP, LLC. - 0.01%

 

Basic Energy Services LP, LLC - 99.99%

Basic ESA, Inc.

   Texas    Basic Energy Services, Inc. - 100%

Chaparral Service, Inc.

   New Mexico    Basic Energy Services, L.P. - 100%

Basic Marine Services, Inc.

   Delaware    Basic Energy Services, L.P. - 100%

First Energy Services Company

   Delaware    Basic Energy Services, L.P. - 100%

Hennessey Rental Tools, Inc.

   Oklahoma    Basic Energy Services, L.P. - 100%

Oilwell Fracturing Services, Inc.

   Oklahoma    Basic Energy Services, L.P. - 100%

Wildhorse Services, Inc.

   Oklahoma    Basic Energy Services, L.P. - 100%

LeBus Oil Field Service Co.

   Texas    Basic Energy Services, L.P. - 100%

Globe Well Service, Inc.

   Texas    Basic Energy Services, L.P. - 100%

SCH Disposal, L.L.C.

   Texas    Basic Energy Services, L.P. - 100%

JS Acquisition LLC

   Delaware    Basic Energy Services, L.P. - 100%

JetStar Holdings, Inc.

   Delaware    JS Acquisition LLC - 100%

Acid Services, LLC

   Kansas    JS Acquisition LLC - 100%

JetStar Energy Services, Inc.

   Texas    JS Acquisition LLC - 100%

Sledge Drilling Corp.

   Texas    Basic Energy Services, L.P. - 100%

Permian Plaza, LLC

   Texas    Basic Energy Services, L.P. - 100%

Xterra Fishing & Rental Tools Co.

   Texas    Basic Energy Services, L.P. - 100%

 

II-1



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of
Organization

   Equity Holder and % Held by Each

Taylor Industries, LLC

   Texas    Basic Energy Services, L.P. - 100%

Platinum Pressure Services, Inc.

   Texas    Basic Energy Services, L.P. - 100%

Admiral Well Service, Inc.

   Texas    Basic Energy Services, L.P. - 100%

Maverick Coil Tubing Services, LLC

   Colorado    Basic Energy Services, L.P. - 100%

Maverick Solutions, LLC

   Colorado    Basic Energy Services, L.P. - 100%

Maverick Stimulation Company, LLC

   Colorado    Basic Energy Services, L.P. - 100%

Maverick Thru-Tubing Services, LLC

   Colorado    Basic Energy Services, L.P. - 100%

MCM Holdings, LLC

   Colorado    Basic Energy Services, L.P. - 100%

MSM Leasing, LLC

   Colorado    Basic Energy Services, L.P. - 100%

The Maverick Companies, LLC

   Colorado    Basic Energy Services, L.P. - 100%

Robota Energy Equipment, LLC**

   Delaware    Basic Energy Services, L.P. - 80%

Basic Energy Services International, LLC**

   Delaware    Basic Energy Services, L.P. - 100%

ESA de Mexico, S. de R.L. de C.V.**

   Mexico    Basic Energy Services International, LLC - 99%

 

Basic ESA, Inc. - 1%

 

** Will not be a Guarantor as of the Closing Date.

 

II-2



--------------------------------------------------------------------------------

Schedule III

$300,000,000

 

LOGO [g419325g47t30.jpg]

7.750% Senior Notes due 2022

 

Pricing Term Sheet

 

Pricing Term Sheet dated October 1, 2012 to the Preliminary Offering Memorandum
dated October 1, 2012 of Basic Energy Services, Inc. (the “Preliminary Offering
Memorandum”). This Pricing Term Sheet is qualified in its entirety by reference
to the Preliminary Offering Memorandum. The information in this Pricing Term
Sheet supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. Terms
used herein and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

 

Issuer

   Basic Energy Services, Inc.

Aggregate Principal Amount

   $300,000,000

Maturity Date

   October 15, 2022

Coupon

   7.750%

Net Proceeds (after expenses)

   $293.3 million

Initial Price to Investors

   100%

Yield to Worst

   7.750%

Guarantors

   The notes will be guaranteed on a senior unsecured basis by all of the
Issuer’s current and certain future material restricted subsidiaries that
guarantee its other indebtedness.

Title of Securities

   7.750% Senior Notes due 2022

Issue Format

   Rule 144A/Regulation S

Trade Date

   October 1, 2012

Settlement Date

   October 16, 2012 (T+10)

Interest Payment Dates

   Semi-annually in arrears on each October 15 and April 15, commencing on April
15, 2013.

 

III-1



--------------------------------------------------------------------------------

Optional Redemption

   On or after October 15, 2017, at the following redemption prices (expressed
as a percentage of principal amount), plus accrued and unpaid interest, if any,
on the Notes redeemed during the twelve-month period indicated beginning on
October 15 of the years indicated below:

 

Year

   Price  

2017

     103.875 % 

2018

     102.583 % 

2019

     101.292 % 

2020 and thereafter

     100.000 % 

 

Equity Clawback

   At any time before October 15, 2015, the Issuer may redeem up to 35% of the
aggregate principal amount of the notes issued under the indenture with the net
cash proceeds of one or more qualified equity offerings at a redemption price
equal to 107.75% of the principal amount of the notes to be redeemed, plus
accrued and unpaid interest to the date of redemption; provided that, at least
65% of the aggregate principal amount of the notes issued under the indenture
remains outstanding immediately after the occurrence of such redemption and such
redemption occurs within 90 days of the date of the closing of any such
qualified equity offering.

Initial Purchasers

  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Goldman, Sachs & Co.

 

Wells Fargo Securities, LLC

 

Capital One Southcoast, Inc.

 

Comerica Securities, Inc.

 

Global Hunter Securities, LLC

 

Howard Weil Incorporated

 

IBERIA Capital Partners L.L.C.

 

Stephens Inc.

Denominations

   $2,000 and integral multiples of $1,000 in excess thereof

CUSIP/ISIN Numbers

  

Rule 144A: 06985P AJ9/US06985PAJ93

 

Regulation S: U06858 AF8/USU06858AF89

 

III-2



--------------------------------------------------------------------------------

Revised Disclosure:

Revised Capitalization Disclosure

The “As Adjusted” column of the “Capitalization” table appearing on Page 19 of
the Offering Memorandum and each other location where such information appears
in the Preliminary Offering Memorandum is amended to read as follows (in
thousands): Cash and cash equivalents is $165,649; 7.750% Senior Notes due 2022
is $300,000; Total long-term debt is $864,790; and Total capitalization is
$1,251,454.

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited.

 

III-3



--------------------------------------------------------------------------------

Schedule IV

Company Supplemental Disclosure Documents

 

IV-1